DETAILED ACTION
This Office action is in response to the Amendment/remarks filed on 2 June 2022.  Claim(s) 1-9 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuddannavar et al., US PG pub. 20190371416 A1; in view of Lu et al., US PG pub. 20210375933 A1.
With respect to claim 1, Kuddannavar discloses a channel structure (as shown in figure 4 the channel structure extends in the x-direction) extending along a first direction, wherein the channel structure comprises: a charge trap structure (464, fig. 4); and a channel layer (466, fig. 4); and a control gate structure (WLL, fig. 4c) extending along a second direction around the channel structure.  
Although Kuddannavar discloses blocking oxide/block high-k material layer 462 surrounding the charge-trapping layer 464, as shown in Fig. 4E (see paragraph [0079]), Kuddannavar et al. do not disclose that layer 463 is a negative capacitance (NC) insulating layer.
Lu discloses a ferroelectric memory device includes ferroelectric layer (90, fig. 32), made of the same material as applicant’s negative capacitance insulating layer, surrounding the charge carrier structure 92.  
Therefore, it would have been obvious to a person having ordinary skill in the art to include a ferroelectric layer  to surround the charge trap structure in the known memory device of Kuddannavar et al. , since ferroelectric material such as HfZrO exhibits low leakage current and has good fatigue resistance. Moreover, there materials are high-k oxide insulating materials, so substituting the HfZrO of Lu for layer 463 of Kuddannavar et al. would have been obvious to the skilled artisan.
With respect to claim 2, Lu discloses wherein the NC insulating layer (90, fig. 32) comprises HfZrOX, PbZrTiOX, BiFeO3, or a copolymer of poly(vinylidene fluoride (PVDF) and trifluoroethylene (TrFE) (¶0061).  
With respect to claim 3, Kuddannavar discloses wherein the charge trap structure (464 and 465, fig. 4) comprises: a blocking layer (463, fig. 4F); a charge trap layer (464, fig. 4); and a tunneling layer (465, fig. 4).  
With respect to claim 4, Kuddannavar discloses wherein the blocking layer (463, fig. 4F) comprises silicon oxide (¶0079).  
With respect to claim 5, Kuddannavar discloses wherein the charge trap layer (464, fig. 4) comprises silicon nitride (¶0079).  
With respect to claim 6, Kuddannavar discloses wherein the tunneling layer (465, fig. 4) comprises silicon oxide (¶0081).  
With respect to claim 7, Kuddannavar discloses wherein the control gate structure (WLL, fig. 4C) comprises control gate layers (WLL, fig. 4C; 492,493,494, fig. 4F) extending along the second direction adjacent to two sides of the channel structure (as shown in figure 4 the channel structure extend in x direction).  
With respect to claim 8, Kuddannavar discloses a bottom select gate (SGS, fig. 4C) under the control gate (WLL, fig. 4C) and around the channel structure (as shown in figure 4 the channel structure extend in x direction).  
With respect to claim 9, Kuddannavar discloses a top select gate (SGD, fig. 4C) on the control gate (WLL, fig. 4C) and around the channel structure (as shown in figure 4 the channel structure extend in x direction).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822